Title: To James Madison from Thomas Newton, Jr., 29 November 1803 (Abstract)
From: Newton, Thomas
To: Madison, James


29 November 1803, Washington. Introduces “Mr. George Lynham, a Merchant of Norfolk.” “This Gentleman has suffered considerably from French and English spoliations and is anxious to obtain redress. He is desirous of consulting you on a subject all interesting to himself and his standing as a Merchant. I have long been in habits of the strictest intimacy with him and know him to be a man of worth, integrity and probity. I feel myself highly interested in his welfare. His losses have been great and his last hope for redress rests on the opinion you will please to give him on the case he will do himself the honor of submitting to your consideration. I pray you to pardon this trespass on your patience. Misfortunes, such as Mr. Lynham’s claim attention, and my humble services could not be refused, without doing violence to that friendship which has long united us. Mr. Lynham has uniformly been a decided republican and if I mistake not has been hardly dealt with for his political principles.”
 

   
   RC (DNA: RG 59, ML). 2 pp.



   
   George Lynham, owner of the brig Sally of Norfolk, Captain Wilkinson, had a claim against France for supplies and demurrage stemming from an incident at Saint-Domingue in 1796. The claim for supplies was ultimately liquidated (DNA: RG 76, Preliminary Inventory 177, entry 120, France, Convention of 1803 [Spoliation], Index to Case Files).



   
   On the same day JM wrote to an unidentified correspondent: “The Bearer Mr. George Lynham, having claims for spoliations agst. both France & G. Britain, and proposing to attend himself the pursuit of redress under the respective Conventions, is desirous of being brought into communication with you on the subject, by a few lines of introduction. Altho’ I have no personal acquaintance with him, I give them with pleasure, under the influence of the respectable & satisfactory recommendations which I have recd. from others. He is represented to me as in every respect a man of merit & is so much a sufferer by the losses above referred to, as to mingle in his case considerations of benevolence, with that of justice. As such I beg leave to make him known to you; not doubting that he will find you a friendly as a faithful patron of his rightful interests” (ViU; 2 pp.). The letter was doubtless directed to Monroe, to Livingston, or to both of them.


